Exhibit 10 On September 17, 2008, the Compensation Committee of the Board of Trustees of the Company reapproved the following compensation schedule for non-management trustees (employees of the Company are excluded from receiving compensation for service on the Company’s Board of Trustees and on committees of the Board): Chairman of the Board $41,000/year Vice-Chairman $38,500/year Other Trustees $36,000/year Audit Committee Chairman $5,000/year Other Audit Committee Members $2,500/year Board Meeting Attendance $1,000/meeting, plus travel expenses Audit Committee Meeting Attendance $1,000/meeting, plus travel expenses Other Committee Meeting Attendance $250/meeting, plus travel expenses In addition, each non-management trustee shall receive in June 2009, a grant of one thousand of the Company’s common shares of beneficial interest, as compensation for their services as trustees in fiscal year 2009.
